HARPER, J.
The relator, Eads, was charged by complaint in the justice court of precinct No. 1, Collinsworth county, Tex., with the crime of murder, alleged to have been committed in said Collinsworth county, Tex., and on the 21st day of September, 1911, had his examining trial before W. A. Walker, justice of the peace in and for said precinct, in said county, and on said day was refused bail by said justice of the peace, and remanded to jail. Said relator was transferred to the jail in Hall county, Tex., because of no safe jail in Collinsworth county, Tex. Thereafter, on the 25th day of September, said relator, Eads, presented to Hon. S. P. Huff, district judge in and for the Forty-Sixth judicial district, his application for a habeas corpus. Said application was granted by said judge, and the sheriff of Hall county, Tex., was directed by said judge to produce the body of relator, Eads, before him at Quanah, Hardeman county, Tex., on the 4th day of October, 1911, at 10 o’clock a. m. The said sheriff of Hall county, Tex., produced said body of said relator, Eads, before said court on the day and date directed, and on the 4th day of October, A. D. 1911, said court refused and denied bail to the said relator, Eads, and remanded him to the custody of the respondent, Lon Burson, sheriff of Hall county, Tex., and directed that said relator be kept in said Hall county, Tex., because of the fact it had been made to appear to the court that there was no safe jail in Collinsworth county, Tex. And thereupon the relator, Eads, excepted to the ruling and judgment of the court denying him bail, and gave notice of appeal to the Court of Criminal Appeals in and for the state of Texas, sitting at Austin, Tex., and said relator now brings this case to this court upon the record for revision. After carefully reading the testimony, we do not think the court erred. The judgment is affirmed.
DAVIDSON, P. J., absent.